DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Disposition of the Claims
	Claims 1-20 are pending following preliminary amendment of claims 15 and 18, including newly presented claims 19 and 20.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 and 3 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang (US 20190285863 A1).
Regarding claim 1, Yang teaches an imaging lens (Fig. 17, Table 17) comprising, in order from an object side to an image side, 
a first lens having a convex surface facing the object side near an optical axis and positive refractive power (Fig. 17, Table 17, Lens 1), 
a second lens, a third lens, a fourth lens, a fifth lens, a sixth lens,  (Fig. 17, Table 17, Lenses 2-6) and 
a seventh lens having a concave surface facing the image side near the optical axis and negative refractive power (Fig. 17, Table 17, Lens 7), 
wherein an image-side surface of said seventh lens is formed as an aspheric surface (Table 17, all surfaces aspheric “ASP”) having at least one pole point in a position off the optical axis (Fig. 17, inflection of curvature viz. pole point on surface 972), said second lens has positive refractive power near the optical axis (surface 921), and said sixth lens has plane surfaces both on the object side and the image side and is formed as a double-sided aspheric lens (Table 17, curvature “infinity” viz. flat on both object and image side while aspheric “ASP” off axis).  
Regarding claim 3, Yang teaches the imaging lens according to Claim 1, wherein an image-side surface of said fourth lens has a concave surface facing the image side near the optical axis (Table 5, cf. signs of Lens 4 image side curvature and Lens 5 image side curvature).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2, 4, 5, 8, 10-15, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20190285863 A1, effective 6/16/2017).
Regarding claim 2 and 8, Yang teaches an imaging lens comprising, in order from an object side to an image side, 
a first lens having a convex surface facing the object side near an optical axis and positive refractive power (Fig. 5, Table 5, Lens 1), 
a second lens, a third lens, a fourth lens (Fig. 5, Table 5, Lenses 2-4), 
a fifth lens having positive refractive power (Fig. 5, Table 5, Lens 5), 
a sixth lens,  (Fig. 5, Table 5, Lens 6) and 
a seventh lens having a concave surface facing the image side near the optical axis, a convex surface facing the object side near the optical axis, and negative refractive power (Fig. 5, Table 5, Lens 7), 
wherein an image-side surface of said seventh lens is formed as an aspheric surface (Table 5, all surfaces aspheric “ASP”) having at least one pole point in a position off the optical axis (Fig. 5, inflection of curvature viz. pole point on surface 372), said second lens has positive refractive power near the optical axis (surface 321), and said sixth lens has plane surfaces both on the object side and the image side and is formed as a double-sided aspheric lens (Fig. 5 demonstrating pole points along the sixth lens, necessarily implying plane surfaces off axis and on axis, and Table 5, indicating the sixth lens as double sided aspheric “ASP”).  
	D1/f1*100 = 8.39, thereby satisfying the claimed range (1). 
	Yang does not explicitly show satisfying T2/T4 (2) (Table 5, T2/T4 = .429/.28 = 1.53).
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Yang discloses the general conditions of the imaging lens above excepting the relative spacing between lenses 2 and 3, and lenses 4 and 5. Benefit of optimizing the relative spacing includes locating the focal plane on the image sensor, thereby improving the quality of the image via elimination of optical aberration. The effect of lens spacing on the location of the focal plane has been known since Gauss (19th century).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the relative spacing of lenses of Yang and thereby satisfied the claimed range for the purpose of optimizing the location of the focal plane and minimizing blur of the image along the plane of the sensor.
Regarding claim 4, the Yang teaches the imaging lens according to Claim 1, but does not explicitly show that the conditional expression (3) is satisfied (Table 5, vd4/(vd5+vd6)=0.97). However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Yang discloses the general conditions of the imaging lens above excepting the relative Abbe numbers of the fourth, fifth, and sixth lenses as required. Benefit of optimizing the Abbe numbers 
Regarding claim 5, where Yang teaches the imaging lens according to Claim 1, Yang does not explicitly show wherein conditional expression (4) is satisfied, where D5: a thickness along the optical axis of the fifth lens, and f5: a focal length of the fifth lens.  
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). The effect of lens thickness and focal length on system performance is known from Gauss and Zernicke. Benefit of optimizing the fifth lens thickness with respect to its focal length include optimizing the form factor (e.g. imaging power in a small size) and reducing optical aberration.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the fifth lens’ thickness with respect to its focal length for the purpose of optimizing the form factor (e.g. imaging power in a small size) and reducing optical aberration.
Regarding claim 10, where Yang teaches the imaging lens according to Claim 1, Yang further discloses wherein conditional expression (8) is satisfied (Table 5, f5/f = 0.95), where f5: a focal length of the fifth lens, and f: the focal length of the overall optical system of the imaging lens.  
Regarding claim 11, where Yang teaches the imaging lens according to Claim 2, Yang further discloses conditional expression (9) is satisfied (Table 5, f7/f = -1.03), where f7: a focal length of the seventh lens, and f: the focal length of the overall optical system of the imaging lens.  
Regarding claim 12, where Yang teaches the imaging lens according to Claim 2, Yang further discloses wherein a below conditional expression (10) is satisfied (Table 5, r7/f = 0.92), where r7: 
Regarding claim 13, where Yang teaches the imaging lens according to Claim 1, Yang does not explicitly show wherein conditional expression (11) is satisfied (Table 5, r8/f = 8.335), where r8: paraxial curvature radius of the image-side surface of the fourth lens, and f: the focal length of the overall optical system of the imaging lens.  
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). The effect of lens curvature and focal length on system performance is known from Gauss and Zernicke. Benefit of optimizing the fourth lens’ curvature with respect to the focal length include reducing optical aberration by the system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the fourth lens’ curvature with respect to the focal length for the purpose of reducing optical aberration by the system.
Regarding claim 14, where Yang teaches the imaging lens according to Claim 2, Yang does not explicitly show conditional expression (12) is satisfied (Table 5, r9 / f = -3.35),  where r9: paraxial curvature radius of an object-side surface of the fifth lens, and f: the focal length of the overall optical system of the imaging lens.  
Regarding claim 15, where Yang teaches the imaging lens according to Claim 1, Yang does not explicitly show wherein conditional expression (13) is satisfied, where r13: paraxial curvature radius of an object-side surface of the seventh lens, and f: the focal length of the overall optical system of the imaging lens.  
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the seventh lens’ curvature with respect to the focal length for the purpose of reducing optical aberration by the system.
Regarding claim 17, where Yang teaches the imaging lens according to Claim 1, Yang does not explicitly show wherein conditional expression (15) is satisfied, where r7: paraxial curvature radius of an object-side surface of the fourth lens, and r8: paraxial curvature radius of an image-side surface of the fourth lens.  
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Effect of lens curvature on focal length and optical aberration is known from Gauss and Zernicke. Benefit of optimizing the fourth lens’ curvature include achieving a design focal length based on the manufacturing material and reducing optical aberration by the system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the fourth lens’ curvature for the purpose of reducing optical aberration by the system.
Regarding claim 18, where Yang teaches the imaging lens according to Claim 1, Yang does not explicitly show wherein conditional expression (16) is satisfied, where r8: paraxial curvature radius of an image-side surface of the fourth lens, and r9: paraxial curvature radius of an object-side surface of the fifth lens.  
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the fourth lens’ curvature with respect to the fifth lens’ curvature for the purpose of reducing optical aberration by the system.

Allowable Subject Matter
Claims 6, 7, 9, 16, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, where Yang teaches the imaging lens according to Claim 2, Yang does not explicitly show conditional expression (5) is satisfied, where T2: a distance along the optical axis from an image-side surface of the second lens to an object- side surface of the third lens, and TTL: a total track length.  
Regarding claim 7, where Yang teaches the imaging lens according to Claim 2, Yang does not explicitly show conditional expression (6) is satisfied, where T4: a distance along the optical axis from an 
Regarding claim 9, where Yang teaches the imaging lens according to Claim 2, Yang does not explicitly show conditional expression (7) is satisfied, where f4: a focal length of the fourth lens, and f: the focal length of the overall optical system of the imaging lens.  
Regarding claim 16, where Yang teaches the imaging lens according to Claim 2, Yang does not explicitly show conditional expression (14) is satisfied, where r6: paraxial curvature radius of an image-side surface of the third lens, and r7: paraxial curvature radius of an object-side surface of the fourth lens.  
Regarding claim 19, where Yang teaches the imaging lens according to Claim 2, Yang does not explicitly show conditional expression (13) is satisfied, where r13: paraxial curvature radius of an object-side surface of the seventh lens, and f: the focal length of the overall optical system of the imaging lens.  
Regarding claim 20, where Yang teaches the imaging lens according to Claim 2, Yang does not explicitly show conditional expression (16) is satisfied, where r8: paraxial curvature radius of an image-side surface of the fourth lens, and r9: paraxial curvature radius of an object-side surface of the fifth lens.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/COLLIN X BEATTY/               Primary Examiner, Art Unit 2872